 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   REBECCA MARTIN,                                      Case No.: 2:17-cv-02329-APG-NJK
12             Plaintiff(s),                                             Order
13   v.                                                              [Docket No. 33]
14   TARGET CORPORATION,
15             Defendant(s).
16         The Court issued an order 102 days ago setting a settlement conference for March 12, 2019.
17 Docket No. 31. That order specified that “[a]ny request to change the date of the settlement
18 conference must be made in writing and must be filed within 7 days of the issuance of this order.”
19 Id. at 1 n.1. Hence, the deadline to request a continuance of the settlement conference expired 95
20 days ago.
21         Today, March 8, 2019, just two court days before the settlement conference is set to occur,
22 the parties have filed a stipulation to vacate and continue that settlement conference. Docket No.
23 33.1 That stipulation is not premised on any exigent circumstances that have arisen unexpectedly,
24 but rather on the parties’ desire to mediate several matters concurrently to save on travel costs.
25
26
27         1
             The stipulation was apparently prompted by the issuance of a minute order regarding the
   parties’ failure to submit settlement statements. Docket No. 32. Had that minute order not issued,
28 it is unclear when (if ever) the instant stipulation would have been filed.

                                                    1
 1 See id. Why this request is being made at the eleventh hour, in violation of the Court’s explicit
 2 order, remains unexplained.
 3         The stipulation to vacate the settlement conference is hereby GRANTED in part. The
 4 settlement conference set for March 12, 2019, is VACATED. Given the fast-approaching trial
 5 date of May 6, 2019, and the accompanying pretrial deadlines, Docket No. 30, the parties are
 6 ORDERED to complete private mediation by March 22, 2019, and to file a status report by March
 7 25, 2019.2 Given that counsel have violated two aspects of the order setting that settlement
 8 conference (both the deadline to submit settlement statements and the deadline to request a
 9 continuance), counsel are hereby ADMONISHED that they are expected to strictly comply with
10 all orders moving forward.3
11         IT IS SO ORDERED.
12         Dated: March 8, 2019
13                                                               ______________________________
                                                                 Nancy J. Koppe
14                                                               United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
           2
             In the event the parties are unable to schedule mediation on this timetable, the parties
25 shall notify the Court of that fact by March 15, 2019. The Court has set aside in its calendar the
   afternoon of March 28, 2019, in the event a settlement conference in lieu of mediation is necessary.
26 If the parties engage in a mediation that is unsuccessful, the Court does not intend to hold a
   settlement conference since it would be futile to do so.
27
           3
             Defense counsel is also instructed that he is not permitted to telephone chambers ex parte.
28 See, e.g., Local Rule IA 7-2(b).

                                                     2
